AO 93 (Rev.11 /13) Search and Seizure Warrant


                                       UNITED STATES DISTRICT COURT
                                                                for the
                                                      Western District of Arkansas
                                                         Fort Smith Division


          In the Matter of the Search of                )
          Premises located at                           )                        Case No. 2:20CM       Q ']
          2310 County Road 4490                         )
          Ozone, Arkansas                               )

                                                SEARCH AND SEIZURE WARRANT

To:       Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the Western District of Arkansas (identify the person or describe the property to be searched
and give its location): Premises located at 2310 County Road 4490, Ozone, Arkansas more particularly described on
Attachment "A".

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (identify the person or describe the property to be seized): See Attachment
"B".


          YOU ARE COMMANDED to execute this warrant on or before                  _M
                                                                                   _~--'----2_'1__,,__Z_tJ_Z_o_______
                                                                                                   (not to exceed 14 days)

D in the daytime 6:00 a.m. to 10 p.m.             ~   t any time in the day or night because good cause has been established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken
to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where
the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge Mark E.
Ford.
        D Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18
U.S.C. § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who,
or whose property, will be searched or seized (check the appropriate box)

D for ___ days (not to exceed 30)

Date and time issued :       ____~_
                             3    /z_t_
                                      z_o______
                                                                                         Judge's signature


City and state: Fort Smith, Arkansas                                     Mark E. Ford, United States Magistrate Judge
                                                                                      Printed name and title
AO 93 (Rev. 11/ 13) Search and Seizure Warrant (Page 2)


                                                                              Return
   Court Case No.: - - -- - -- - - - - -
   Date and time warrant executed:- - - - - - - - - - - - - - - - -
   Copy of warrant and inventory left with:_ _ _ _ _ _ _ _ _ _ __ __ _ __ _ _ __ _


   Inventory made in the presence of :


   Inventory of the property taken and name of any person(s) seized:




                                                                          Certification
  I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
  designated judge.

  Date:
                                                          Executing officer 's signature


                                                          Printed name and title

  Subscribed, sworn to, and returned by email to me this date.


    Date                                                               U.S. Judge or Magistrate
                                         ATTACHMENT A

Location: 2310 County Road 4490, Ozone, Arkansas

Description: Multiple level residential dwelling, including:   a two-level residence, a shed, a

camper, and other outlying structures.




                                           Page 1 of 1
                                       ATTACHMENT B

                      ITEMS TO BE SEARCHED FOR AND SEIZED

Property and records (whether in the form of printed documents or stored in electronic or digital
form) tending to establish and document a prohibited person in possession of firearms, solicitation
to commit a crime of violence, interstate communication of a threat, and conspiracy to use a
weapon of mass destruction including but not limited to the following:

   1. Books, records, receipts, notes, bank statements, and other bank records, money drafts,
      letters of credit, money orders, cashier' s checks, and other monetary instruments,
      passbooks, bank checks, safe deposit box keys and records, and items evidencing the
      obtaining, secreting, transfer, and/or concealment weapons of mass destruction.

   2. Personal and business calendars, address and/or telephone books, rolodex indices, pagers,
      cellular telephones, pager or cellular telephone memory, and papers reflecting names,
      addresses, telephone numbers, pager numbers, fax numbers, telex numbers,
      correspondences of subjects of the investigation, and their criminal associates, and
      financial institutions.

   3. Weapons and counter-surveillance equipment that might be utilized in the conduct of
      solicitation to commit a crime of violence or use of weapon of mass destruction.

   4. Photographs, and/or video tape reproductions of co-conspirators and weapon(s)

   5. Firearms and fuearms components, including: upper receivers, lower receivers, magazines,
      springs, barrels, firing pins, and other parts utilized to discharge ammunition from a
      firearm.

   6. Firearm suppressors, or other attachments intended to reduce the visual muzzle flash or
      sound caused by the discharge of a weapon.

   7. Accessories, bags, slings, holsters, safes, magazine pouches, or tactical gear employed to
      store, retain, conceal, or employ firearms or other weapons.

   8. Machinery and tools that could be employed to modify or alter firearms, build suppressors,
      or manufacture firearms equipment.

   9. Explosives and explosive components.

   10. Hazardous chemicals or chemical components that could be employed to create explosives,
       including but not limited to: Tannerite and anhydrous ammonia.

   11. Barrels or tanks utilized for the storage of hazardous chemicals.


                                           Page 1 of2
12. Tactical body armor and personal protective equipment, including but not limited to: eye
    protection, hearing protection, gloves, gas masks, chemical suits, ballistic rated ceramic
    plates, Kevlar plates, and plate or Kevlar carriers.




                                       Page 2 of2
